DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 14 has been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Racapé (CE3-related: Wide-angle intra prediction for non-square blocks).
Regarding claim 1, Racapé teaches a method, comprising: 
predicting a sample of a rectangular video block using at least one of N reference samples from a row above the rectangular video block or at least one of M reference samples from a column left of the rectangular video block (To support these prediction directions, it is proposed to define the top reference with length 2W+1, and the left reference with length 2H+1, as shown in Figure 3 [section 2]. the target pixel will be predicted from a farther reference array, whereas the nearer reference array will be excluded because of the defined angles [Page 2]), wherein said reference samples are based on a number of wide angles being increased in proportion to an aspect ratio of the rectangular block (Tables 1 & 2); and, 
encoding the rectangular video block using said prediction in an intra coding mode (intra mode coding [Section 2]).

Regarding claim 2, Racapé teaches an apparatus, comprising: 
a processor, configured to: predict a sample of a rectangular video block using at least one of N reference samples from a row above the rectangular video block or at least one of M reference samples from a column left of the rectangular video block (To support these prediction directions, it is proposed to define the top reference with length 2W+1, and the left reference with length 2H+1, as shown in Figure 3 [section 2]. the target pixel will be predicted from a farther reference array, whereas the nearer reference array will be excluded because of the defined angles [Page 2]), wherein said reference samples are based on a number of wide angles being increased in proportion to an aspect ratio of the rectangular block; and (Tables 1 & 2);
encode the rectangular video block using said prediction in an intra coding mode (intra mode coding [Section 2]).

Regarding claim 3, Racapé teaches a method, comprising: 
predicting a sample of a rectangular video block using at least one of N reference samples from a row above the rectangular video block or at least one of M reference samples from a column left of the rectangular video block (To support these prediction directions, it is proposed to define the top reference with length 2W+1, and the left reference with length 2H+1, as shown in Figure 3 [section 2]. the target pixel will be predicted from a farther reference array, whereas the nearer reference array will be excluded because of the defined angles [Page 2]), wherein said reference samples are based on a number of wide angles being increased in proportion to an aspect ratio of the rectangular block; and (Tables 1 & 2),
decoding the rectangular video block using said prediction in an intra coding mode (intra mode coding [Section 2]).

Regarding claim 4, Racapé teaches an apparatus, comprising: 
a processor, configured to: predict a sample of a rectangular video block using at least one of N reference samples from a row above the rectangular video block or at least one of M reference samples from a column left of the rectangular video block, (To support these prediction directions, it is proposed to define the top reference with length 2W+1, and the left reference with length 2H+1, as shown in Figure 3 [section 2]. the target pixel will be predicted from a farther reference array, whereas the nearer reference array will be excluded because of the defined angles [Page 2]),  wherein said reference samples are based on a number of wide angles being increased in proportion to an aspect ratio of the rectangular block; and (Tables 1 & 2),
decode the rectangular video block using said prediction in an intra coding mode (intra mode coding [Section 2]).

Regarding claim 5, Racapé teaches the method of claim 3, wherein prediction directions during intra are extended beyond -135 degrees and 45 degrees (Fig. 4; . These prediction directions are defined from 45 degrees to -135 degrees in clockwise direction. [introduction]).

Regarding claim 6, Racapé teaches the method of claim 3, wherein increasing prediction directions comprises extending the prediction directions in a horizontal or vertical (Figure 4 shows an example of how angular intra modes are replaced with wide angular modes for non-square blocks. In this example, mode 2 and mode 3 are replaced with wide angle mode 35 and mode 36, where the direction of mode 35 is pointing to the opposite direction of mode 3, and the direction of mode 36 is pointing to the opposite direction of mode 4. [section 2]).

Regarding claim 7, Racapé teaches the method of claim 3, wherein prediction directions are restricted to a subset of extended wide angle prediction directions (Table 1: condition restrictions).

Regarding claim 8, Racapé teaches the method of claim 3, wherein said video block is a coding unit having a rectangular shape (Figure 2: rectangular target block).

Regarding claim 9, Racapé teaches the method of claim 3, wherein said reference samples are selected from a neighboring block (Figure 1: Rectangular target blocks (flat block on the left, tall block on the right) with their top and left reference arrays. The target blocks are asymmetrically placed w.r.t. the two reference arrays.).

Regarding claim 10, Racapé teaches the method of claim 3, wherein a set of angle parameters contain factors of 32 (Table 2: total of 32 intra prediction modes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Racapé in view of Huawei (WO2018117894A1).
Regarding claim 11, Racapé teaches a device comprising: an apparatus according to claim 7. Racapé does not teach the following limitations, however, in an analogous art, Huawei teaches wherein angle values are modified to enable uniform spacing of angles (uniformly spaced directional intra-prediction modes).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Huawei and apply them to Racapé. One would be motivated as such as to improve the current directional intra- prediction mechanism by increasing its prediction accuracy.

Claims 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Racapé in view of Filippov (US 20210281835 A1).

Regarding claim 12, Racapé teaches a device comprising: an apparatus according to claim 4. Racapé does not teach the following limitations, however, in an analogous art, Filippov teaches at least one of (i) an antenna configured to receive a signal, the signal including the video block, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block, and (iii) a display configured to display an output representative of a video block (Video coding system 40 may also include video decoder 30 coupled to antenna 42 and configured to decode the encoded bitstream. The display device 45 configured to present video frames. [0108]).
Filippov and apply them to Racapé. One would be motivated as such as to allow for improved intra-prediction of a current block, wherein the occurrence of erroneous predicted sample values may be prevented in a case of DC intra prediction of a current sample (Filippov: [014]).

Regarding claim 13, Racapé teaches the method of claim 1. Racapé does not teach the following limitations, however, in an analogous art, Filippov teaches a non-transitory computer readable medium containing data content generated according to the method of claim 1 for playback using a processor ([0040] In an embodiment, the processing circuitry comprises one or more processors and anon-transitory computer-readable medium connected to the one or more processors, wherein the non-transitory computer-readable medium carries a program code which, when executed by the one or more processors, causes the device to perform the method.). It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Filippov and apply them to Racapé. One would be motivated as such as to allow for improved intra-prediction of a current block, wherein the occurrence of erroneous predicted sample values may be prevented in a case of DC intra prediction of a current sample (Filippov: [014]).

Regarding claim 15, Racapé teaches the method of claim 1. Racapé does not teach the following limitations, however, in an analogous art,  Filippov teaches a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 3 ([0040] In an embodiment, the processing circuitry comprises one or more processors and anon-transitory computer-readable medium connected to the one or more processors, wherein the non-transitory computer-readable medium carries a program code which, when executed by the one or more processors, causes the device to perform the method.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Filippov and apply them to Racapé. One would be motivated as such as to allow for improved intra-prediction of a current block, wherein the occurrence of erroneous predicted sample values may be prevented in a case of DC intra prediction of a current sample (Filippov: [014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486